cl3
Q.

>                 OFFICE    OF THE ATTORNEY              GENERAL       OF TEXAS
    I                                                                       d.!L&dU-~44~
-                                             AUSTlN                       ;eiG.&F.i

IIALDC. MANN                                                                 i -: . . .._..., .-_~..
won””NmllcmhL                                                                ;,,q:__““.ti.~;


        Eonorablr     P. Y. Trinbls,          First    Asslatant
        State     Su~~rintrnilrnt al Fubllo            Inrtruction
        Austin,     Teass
        smar sir:




                      In your latter          of 0
        our opini0a        on   the   roil0lrin~




,A




                                      d or   mst04s       or any     oity   0r
                torn or any indrprndrnt            rob001 dhtrlot           mar
                lmolo~g  ruuerlntacdent,            prlnolpal,        traohsr,
J




    Bonorabla      T. 3. Trimbla,         Flrat   Assistant      - raea 2



            or othar arsautiva        ofticarr    ln the sohoola
            tharaln for a tarn act to aloacd thraa             yearI,
            prorldad that tho Board ct Trurtaar            OS an
            indapaadant school dlstrlot          mhloh had a
            rcholaatla       population of 5,000 or acre ln
            tha last pracrding soholastlc           gesr  may E-
            &      & auparlntro%un      t, principal,    tarchsr,
            or other axsoutirtr offlCtr6 in ths sohools
            tkicraln for a tara       not tc lxoaad fire mars.



           mlnatln.~ the contmct.-  4Ctt 1905,si. 263;
           ?.cts 1923, F.-dots     1930, blat La&,
           5th c. c., p. 123, ah, 8, 66~. 1.’ (t’ndar-
           acorlw   oura. )
                 tcdar     the rordlng of said Artlala 27ei,lt la
     olssr that tha duty of amploylat: an lndspaedont solmol
     district   cuperlntandant            1s teEtad in tha district               bosrrl
    or truotat6,       and that        this t.~plOy~tnt is ConsPnPated by
    oontraot.      Tha   ruparIntandant~a              right8 era 6t666UXUd rolaly
    by tha taraa       of his oontrsct             CZ lmploymant; tha rtlttIoa-
    rhlp 16 punly oontrllotuel.                    lilt poaltlcn      Ir that of an
    lmployaa, ratting          on th e     coatract       cr l rqloyzaant, anG not
    that    of a public otfloar. ‘&oh ‘I. Balyaa                           236 ff. Jf.
    35s. 75 A. L. 8. 13471 Cluna Y. Sohool D&lot,                                166 & oi.
    11, 6 A. L. R. 736;Eaath Y. Jo&mm                          15 8. f. 9801Stata
    ax ral Lamallan Y. Snlth,                69 Eir ‘6’. li4;     Attorney       Qaoaral
    OplnIoa 80. o-4020.              Although the66 casas doal with tha
    laploysant of pub110 rohool 6aaohara and lohool prinolpals,
    that lra lubmlttad 68 prasantln&                    prlnoiplaa        of 1tW eppll-
    aabla to the lelploymnt or an lndtprndtnt aohoul dlrtrlot
    auparlntandant.         A public otfloa la lonathlne Yary dlf-
    farant froa a pub110 cootraot.                     31 Tax. Jur., p. 324.
                 at oonoluda from that@ aothorltlaa    that a rup-
    lrlotandant     of an Indapan4ant rohool district   In not an
    offloar   within   the =aaalAg 0r Artlcla XVI, iiaotloa  40,
    CoAatltutlon     of Taxer.




                                                                                   c    .-
Bonorablr   T. X. Trlsblr,      FIrat   Aasiatrnt     -


          Artlclo     2779,    Vanon'     Annotatd
rrada ee followa:

            !‘Selsi trueteas    (Indapendr~t      rohool    district
      truustras)@hall asrt       within   tmnty      days after
      tha &iCtiGn,    2: as 8OOll thWO4fter Da ir PO&
      8Ibls,  for the purpors cl organizing.      .i63Mjor-
      ity ot mid board shall oonstltute      4 puorua to
      do buelnaas.   l’hap &all    choone Srom their nu-
      ber 4 praaI8snt,   nnd ttsg shall abcos4 Q 444ra-
      tnry, e trea6uror.   aesesso~       GiEFtor    oi
      tax68, end other naawmr~ 0’ilTTcars and coTZlt-
      fser   TEaYiTE,     p. 263." 7iEXZZorIq~      ours,)
            brtlole   2791, Varnon’r      .Qmotatod       Civil   Stzxtut44
provldaa,   in pet,35    followst
           Vbs distrlot   tax aemaaor   and 4olleotor
     shall hare the aa?14 power and ahsll prtorm
     the Sam duties with rrfsrrnoe     to the e#ma6-
     Esnt and collaotlon   of tars4 for f‘rar school
     rurposrs thet are confarred by 14% upon th4
     city aar4hall of Incorpor4trd    town8 or rll-
     14e44, end ha ehall recrirs   suah aoapnrr-
     tlon for his srmiars    a4 the b04rd Of tMllta8a
     sey allow, aroapt lu olt$a4 or towna protluad
     f0r, not t0 4~~44d SOUS p4r 80nt or tb rth014'
     amountor    texse roc41~4d by him.  I34 rhrll
     &it4 bond in double th4 l8tiraatrd 4aOunt of
     tsrsa cotlllzg annublly Into his handr, pryabla
     to and to b4 spprorud by thr prraidrat ol the
     board, conditioned for the faithful             dlecbrge
     of hlr dntlas, and that he Ml1 ~1               ov8r to
     the trsaaursr of the board all funds 403&a%
     into his hands by virtur   of hk: tticc 44 much
     estaaosor sad oolleator  . . . At)4.. ~;~1905, pb
     263t Aotr 1923, 2nd C. IS., p. 76;*‘-
                                                                       848




honorable    l’. ?A. Triable,   FirEt   :sslrtoot   - piqe 4


             The abovr pertlnrnt  stetutos FrovIGe for the ap-
pointment of 8 dlstrlot     tax emmssor and collector,     fla
tha ofilolal    duties to ba parforned by bin ee sn OfiiOlT,
fix his oom lnsetlon and lIkeulsc      provide for an officio1
bond for a4 f d officer.
            In thr ooae of Frultt v. Glen loose Indrpondrnt
School i)lstrlct   3.   1, (Cozv. Ppp.) 84 $. X. (2d) lOG4,
it  wac bald that ths ofrlco     cf tsr colleotor   ior an lndr-
pendant schocl dlrtrlct     NRI~me cf rmohmont rithin       the
scoy;e OS Artlole   Xvi, sec. I$, Corstltutlon    of Tciea. See
5150 %rtIn v. 0randvIar.- 266 2. ;i. 607; Taylor I. Lirew-
star County, 144 5. :‘~. ($I!) 314; Attorney Cenercl Cplnion
Go. O-4663   vhloh held that ri t*x aaeessor-oollactor      for
an Iudryendect aohocl dletrlct      is suob sn officer   ED ~~46
rlthln the acoy:e of Article     XVI, &SC. 14, Constitution     of
Teaar.

             It follow,    therefore,   that tba Constltutlonel
~rovlslcr,   relative   to dcuble office    holdlw. Is not 8:pll-
oable.

             In view of the forsgoing statutes end authorltlee,
it  18 our opinion that 8 8uperIut8ndent Of an ladspendrnt
sohool district      oay carve legally  aa the tax easesaor-
oollaator    for that ~ohool dlstrlot.       Thtis. wo are In aooord
with (I foraer oplnlon or the dapaxtnant to tho Lame rthct,
datrd tirch      26, 1920 end sddrresrd    tt Klsa Ann14 Wabb
Elanton,   St8ta    SuperI ntendrnt of fublla Xmtruatlon.
                                            Pours very truly



                                        &7?2L.&x-
                                               Cheater 3. Ollleon
                                                         Aaslatsnt